 



EXHIBIT 10.46

SUBSCRIPTION AGREEMENT

     This SUBSCRIPTION AGREEMENT (this “Agreement”) by and between Premier BPO
Inc. (formerly known as En Pointe Global Services, Inc.), a Delaware corporation
(the “Company”), with its principal place of business at The Crusman Building,
Suite 300, 55 North First Street, Clarksville, TN 37040, and the party executing
this Agreement on the signature page hereof (the “Investor”), with an address as
set forth on the signature page hereof. Reference is made to the Company’s
private placement (the “Reg. D Offering”) of up to Twelve Thousand (12,000)
shares (the “Offered Shares”) of the Company’s Common Stock, par value $0.01 per
shares (the “Common Stock”).

     In consideration for the premises, mutual covenants and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereto agree as
follows:



1.   THE SUBSCRIPTION

     1.1 Subscription. Investor, intending to be legally bound, hereby
irrevocably subscribes for and agrees to purchase from the Company the number of
shares of Common Stock indicated on the signature page hereof (the “Shares”) at
a purchase price of One Hundred Fifty Dollars ($150.00) per share, on the terms
and conditions described herein. Investor is delivering to the Company at or
prior to the “Closing” (as hereinafter defined), two copies of this Agreement,
each of which has been fully completed (including Section 6 or 7, as
appropriate) and signed by Investor and which, upon acceptance of this
subscription in whole or in part by the Company, will be signed by the Company.
One fully executed copy of this Agreement will be returned to the Investor.

     1.2 Purchase Price. Payment for the Shares shall be made by wire transfer
at or prior to closing. The Company’s wire instructions are as follows:

Bank:
Routing Number:
Account Number:
Beneficiary:

     1.3 Acceptance or Rejection.

          (a) Investor understands and agrees that this Agreement is not binding
upon the Company and the Company reserves the right to reject any subscription
for Shares in whole or in part, in its sole discretion, at any time prior to
acceptance, which shall be evidenced by the Company’s execution of this
Agreement.

          (b) In the event this subscription is rejected (i) This Agreement
shall thereafter have no force or effect, (ii) the Company shall return to
Investor the subscription funds paid by

- 1 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



Investor to the Company without interest thereon or deduction there from and
(iii) Investor shall return to the Company any and all documentation received
from the Company in connection with the Reg. D Offering.

     1.4. Closings. The closing of the purchase and sale of the Offered Shares
(the “Closing”) shall take place at 10:00 am on or before March 25, 2005 at the
Company’s principal place of business. The Company will provide Investor two
(2) business days notice prior to Closing. At the Closing, subscription proceeds
will be delivered to the Company and the Shares will be delivered to the
Investor.

     1.5 Investor Suitability. Offers and sales of the Offered Shares will be
made only to “accredited investors” within the meaning of Rule 501(a) of
Regulation D (“Regulation D”) promulgated under the Securities Act of 1933, as
Amended (the “Securities Act”), who have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment therein and who will agree not to sell or offer to sell
any of the Offered Shares for an indefinite period unless such Offered Shares
are registered under the Securities Act and applicable state securities laws or
exemptions from such registration requirements are available. The Company will
rely on the representations and warranties of Investor contained herein in
determining whether or not such Investor meets the suitability requirements.



2.   REPRESENTATION AND WARRANTIES OF INVESTOR

     Investor hereby represents and warrants to, and agrees as follows with the
Company (and acknowledges that the Company will rely thereon), as follows:

          (a) Investor is acquiring the Shares for his/her or its own account as
principal, not as a nominee or agent. Further, Investor does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Shares. Investor is acquiring the Shares for investment
purposes only, and not with a view to, or for the resale or distribution thereof
in whole or in part.

          (b) Investor has full power and authority to enter into this Agreement
and the execution and delivery of this Agreement has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of Investor, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and subject to the availability
of equitable remedies.

          (c) Investor acknowledges his, her or its understanding that the Reg.
D Offering and sale of the Offered Shares are intended to be exempt from
registration under the Securities Act by virtue of Section 4(2) of the
Securities Act and /or the provisions of Regulation D. In furtherance thereof,
Investor represents and warrants to and agrees with the Company as follows:

     (i) Investor has the financial ability to bear the economic risk of an
investment in the Shares, has adequate means for providing for his, her or its

- 2 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



current needs and personal contingencies and has no need for liquidity with
respect to his, her or its investment in the Shares;

     (ii) Investor has not relied upon a Purchaser Representative (as defined in
Rule 501(h) promulgated under Regulation D) in connection with evaluating the
purchase of the Shares; and

     (iii) Investor acknowledges that he, she or it has prior investment
experience, including investment in non-listed and non-registered securities, or
has employed the services of an investment advisor, attorney or accountant to
read all of the documents furnished or made available by the Company both to
Investor and all other prospective investors of the Offered Shares and to
evaluate the merits and risks of such an investment on his, her or its behalf,
and that Investor recognizes the highly speculative nature of this investment.

          (d) Investor:

     (i) has been furnished with and has read all documents which may have been
made available upon request for a reasonable time prior to the date hereof and
Investor has carefully evaluated the risks involved in purchasing the Shares;

     (ii) has been provided an opportunity prior to the date hereof to obtain
additional information concerning the Reg. D Offering, the Company and all other
information to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense; and

     (iii) has been given the opportunity to ask questions of, and receive
answers from, the Company or its representatives concerning the terms and
conditions of the Reg. D Offering and other matters pertaining to this
investment, and has been given the opportunity to obtain such additional
information necessary to verify the accuracy of any information which was
provided in order for Investor to evaluate the merits and risk of purchase of
the Shares to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense.

Provided, however, that the foregoing does not limit or modify the
representations and warranties of the Company contained in Section 3 of this
Agreement or the right of the Investor to rely thereon.

          (e) Investor is not relying on the Company or its affiliates with
respect to economic considerations involved in this investment.

          (f) Investor will not sell or otherwise transfer the Shares without
registration under the Securities Act and applicable state securities laws or an
exemption there from and fully understands and agrees that he, she or it must
bear the economic risk of his, her or its purchase because, among other reasons,
the Shares have not been registered under the Securities Act or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or

- 3 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



otherwise disposed of unless registered under the Securities Act and under the
applicable securities laws of such states or an exemption from such registration
is available. In particular, Investor is aware that the Shares are “restricted
securities”, as such term is defined in Rule 144 promulgated under the
Securities Act and may not be sold pursuant to Rule 144 unless all of the
conditions of such rule are met. Investor also understands that sales or
transfers of the Shares are further restricted by state securities laws and by
the provisions of this Agreement which must be executed by Investor as a
condition precedent to receiving the Shares.

          (g) No representations or warranties have been made to Investor by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations and warranties of the Company contained
herein, and in subscribing for the Shares Investor is not relying on any
representation and warranty other than those contained herein.

          (h) Any information that Investor has heretofore furnished to the
Company with respect to Investor’s financial position and business experience is
correct and complete in all material respects as of the date of this Agreement
and if there should be any material change or correction to such previously
provided information prior to the Closing he, she or it will immediately furnish
such revised or corrected information to the Company.

          (i) Investor understands and agrees that the Shares are restricted on
transfer and certificates representing the Shares will bear a restrictive legend
substantially as follows:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER EITHER
THE SECURITIES ACT OF 1933 AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES
LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THOSE LAWS. THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL SUCH APPLICABLE SECURITIES
LAWS. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL
RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

THE SHARES REPRESENTED BY THIS CERTIFICATE (I) ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A CERTAIN STOCKHOLDERS AGREEMENT BETWEEN THE COMPANY AND CERTAIN
OF ITS STOCKHOLDERS, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME, AND
COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY,
AND (II) MAY NOT BE SOLD, EXCHANGED OR OTHERWISE TRANSFERRED OR

- 4 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



DISPOSED OF EXCEPT IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE
STOCKHOLDERS AGREEMENT.

THE ISSUER IS AUTHORIZED TO ISSUE SHARES OF MORE THAN ONE CLASS AND TO ISSUE
SHARES IN MORE THAN ONE SERIES OF AT LEAST ONE CLASS. THE ISSUER WILL FURNISH
WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS A STATEMENT OF POWERS,
DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL
RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS OR
RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS.

          (j) Investor, if an individual, is a resident at the address set forth
on the signature page, and is at least 21 years of age, or if a partnership,
corporation, trust or other entity formed for the specific purpose of investing
in the Shares, the members, partners, shareholders, beneficiaries or other
equity owners thereof are all citizens of the United States and each is at least
21 years of age. The address set forth on the signature page is Investor’s
correct home address, or if Investor is other than an individual, Investor’s
correct principal office address.

          (k) Investor recognizes that the purchase of the Shares involves a
high degree of risk and that: (i) an investment in the Company is highly
speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Offered Shares;
(ii) an investor may not be able to liquidate his, her or its investment;
(iii) transferability of the Shares is restricted; and (iv) in the event of a
disposition, Investor could sustain the loss of his, her or its entire
investment.

          (l) If Investor is an organization: (i) Investor has not been
organized for the purpose of subscribing for the Shares; (ii) Investor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it has been formed; (iii) Investor has the right and power
under its organizational documents to execute, deliver and perform all of its
obligations under this Agreement; (iv) this Agreement has been duly authorized
by all necessary actions on the part of all persons (including Investor’s
officers, directors, partners and trustees) and will not violate any agreement
to which Investor is a party; (v) the individual executing and delivering this
Agreement on behalf of Investor has the requisite right, power, capacity and
authority to do so ; and (vi) this Agreement is enforceable against Investor in
accordance with its terms subject to laws of general application relating to
bankruptcy, insolvency and relief of debtors and subject to the availability of
equitable remedies.

          (m) Investor has not retained any finder, broker, agent, financial
advisor or other intermediary in connection with the transactions contemplated
by this Agreement.

          (n) Investor shall promptly notify the Company in writing of any
material change in any of the representations or warranties set forth in this
Agreement prior to the acceptance of this Agreement by the Company.

          (o) The foregoing representation, warranties and agreements shall
survive the Closing.

- 5 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



     Investor has made the representations, warranties, covenants and agreements
contained in this Agreement with the expectation that they will be relied upon
by the Company in determining whether the Investor is suitable as a purchaser of
the Shares, whether the Shares may be sold to Investor or any other subscriber
for Offered Shares without first registering the Offered Shares under the
Securities Act and all applicable state securities laws, whether the conditions
to the acceptance of subscriptions for Offered Shares have been satisfied, and
whether proper disclosure regarding the Reg. D Offering has been made and with
respect to other matters. If more than one person is signing this Agreement,
each representation, warranty, covenant and agreement shall be a joint and
several representation, warranty, covenant and agreement of each such person.



3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     The Company hereby represents and warrants to, and agrees as follows with
Investor (and acknowledges that Investor will rely thereon), as follows:

          (a) The Company is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware, and has full corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted and as proposed to be conducted. The Company
is duly qualified and authorized to do business, and is in good standing as a
foreign corporation, in each jurisdiction where the nature of its activities and
of its properties (both owned and leased) makes such qualification necessary,
except where the failure to so qualify would not have a material adverse effect
upon the business and operations of the Company.

          (b) The authorized capital stock of the Company, immediately prior to
the Closing, will consist of One Hundred Thousand Shares of Common Stock, $0.01
par value, of which Thirty Nine Thousand Eight Hundred (39,800) shares are or
will be issued and outstanding immediately prior to the Closing, and One Hundred
Thousand shares of Series Preferred Stock, $0.01 par value, of which Twelve
Thousand Three Hundred Forty Seven (12,347) shares of Series A Convertible
Preferred Stock are or will be issued and outstanding as of the Closing. All
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued, and are fully paid and nonassessable. Except as
set forth in the Stockholders Agreement (as defined in Section 5 below) and
options issued pursuant to the Company’s 2005 Incentive Stock Plan, there are no
outstanding rights of first refusal, preemptive rights or other rights, options,
warrants, conversion rights, or other agreements either directly or indirectly
for the purchase or acquisition from the Company of any shares of its capital
stock.

          (c) All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement, and the performance of all the Company’s obligations
hereunder and for the authorization, issuance, sale and delivery of the Offered
Shares have been taken or will be taken prior to the Closing. This Agreement,
when executed and delivered, shall constitute a valid and legally binding
obligation of the Company enforceable in accordance with its terms, subject to
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and subject to the availability of equitable remedies.

- 6 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



          (d) The sale of the Offered Shares is not and will not be subject to
any preemptive rights or rights of first refusal that have not been waived and,
when issued, sold and delivered in compliance with the provisions of this
Agreement, the Offered Shares will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Offered Shares may be subject to restrictions on transfer under (i) the
Stockholders Agreement and (ii) state and/or federal securities laws as set
forth herein or as otherwise required by such laws at the time a transfer is
proposed.

          (e) The Company has good and marketable title to its properties and
assets, and good title to all its leasehold estates, in each case free of all
mortgages, pledges, liens, loans, leases, encumbrances, or charges, other than
(a) liens resulting from taxes which have not yet become delinquent, or
(b) liens, encumbrances, or defects of title which do not, individually or in
the aggregate, materially detract from the value of the property subject thereto
or impair the Company’s ownership or use of such property or assets. With
respect to property it leases, the Company is in material compliance with such
leases.

          (f) The Company is not in violation or default of any term or
provision of its Amended and Restated Certificate of Incorporation or Bylaws and
is not in material violation or default of any mortgage, indenture, material
agreement, instrument, judgment, decree or order to which it is a party or by
which it is bound or, to its knowledge, any statute, rule or regulation
applicable to the Company. The execution, delivery, and performance of and
compliance with this Agreement, and the issuance and sale of the Offered Shares
pursuant hereto, will not result in any violation of any term of the Amended and
Restated Certificate of Incorporation or Bylaws of the Company, or any mortgage,
indenture, material agreement, instrument, judgment, decree or order, or be in
conflict with or constitute a default under any such term, or result in the
creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the
properties or assets of the Company; and there is no term of the Amended and
Restated Certificate of Incorporation or Bylaws of the Company or any mortgage,
indenture, agreement, instrument, judgment, decree or order which materially
adversely affects, or, so far as the Company may now reasonably foresee, in the
future will materially adversely affect the business, prospects, conditions,
affairs, or operations of the Company (financially or otherwise), or any of its
properties or assets.

          (g) There are no actions, suits, proceedings, or investigations before
any court, or administrative agency pending or, to the Company’s knowledge,
currently threatened against or with respect to the Company (or any basis
therefore known to the Company), which question the validity of this Agreement,
or any action taken or to be taken in connection herewith or therewith, or
which, either individually or in the aggregate, might result in a material
adverse change in the business, prospects, conditions, affairs, or operations of
the Company (financially or otherwise), or in any of its properties or assets,
or in any material impairment of the right or ability of the Company to carry on
its business as now conducted or as proposed to be conducted, or in any material
liability on the part of the Company, or is the Company aware that there is a
basis for any of the foregoing. The foregoing includes, without limitation,
actions pending or threatened (or any basis therefore known to the Company)
involving the prior employment of any of the Company’s employees or former
employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The

- 7 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



Company is not a party or subject to, and none of its assets are bound by, the
provisions of any order, writ, injunction, judgment, or decree of any court or
governmental agency or instrumentality. There is no action, suit, proceeding, or
investigation by the Company currently pending or that the Company intends to
initiate.

          (h) The Company has filed all tax returns and reports as required by
law. These returns and reports are true and correct in all material respects.
The Company has paid all taxes and other assessments due. The Company has not
elected to be treated as a collapsible corporation pursuant to Section 1362(a)
or Section 341(f) of the Code, nor has it made any other elections pursuant to
the Code (other than elections that relate solely to methods of accounting,
depreciation or amortization) that would have a material effect on the Company,
its financial condition, its business as presently conducted or proposed to be
conducted or any of its properties or material assets. The Company has never had
any tax deficiency proposed or assessed against it and has not executed any
waiver of any statute of limitations on the assessment or collection of any tax
or governmental charge. None of the Company’s federal income tax returns and
none of its state income or franchise tax or sales or use tax returns have ever
been audited by governmental authorities. The Company has withheld or collected
from each payment made to each of its employees, the amount of all taxes
(including, but not limited to, federal income taxes, Federal Insurance
Contribution Act taxes and Federal Unemployment Tax Act taxes) required to be
withheld or collected there from, and has paid the same to the proper tax
authorities or authorized depositaries.

          (i) All consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with, any
governmental authority, required on the part of the Company in connection with
the valid execution and delivery of this Agreement and the offer, sale or
issuance of the Offered Shares, or the consummation of any other transaction
contemplated hereby have been obtained, or will be effective at the Closing,
except for notices required or permitted to be filed with certain state and
federal securities commissions after the Closing, which notices will be filed on
a timely basis.

          (j) Assuming the accuracy of the representations and warranties of
both the Investor contained in this Agreement and of other purchasers of the
Offered Shares, the offer, issue, and sale of the Offered Shares are and will be
exempt from the registration and prospectus delivery requirements of the
Securities Act and have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit, or qualification
requirements of all applicable state securities laws.

          (k) The Company has all operating authority, licenses, franchises,
permits, certificates, consents, rights and privileges (collectively “Licenses”)
as are necessary or appropriate to the operation of its business as now
conducted and as proposed to be conducted, except for such Licenses, the absence
of which would not have a material adverse effect on the Company. Such Licenses
are in full force and effect, no violations have been or are expected to have
been recorded in respect of any such Licenses, and no proceeding is pending or,
to the knowledge of the Company, threatened that could result in the revocation
or limitation of any of such Licenses. The Company has conducted its business so
as to comply in all material respects with all such Licenses.

- 8 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



          (l) The Company has sufficient right, title and interest in and to all
proprietary rights necessary for its business as now conducted, without any
known conflict or infringement of the rights of others. The Company has not
received any communications alleging that the Company has violated or, by
conducting its business as proposed, would violate any of the patents,
trademarks, service marks, trade names, or other proprietary rights of any other
person or entity, nor does the Company have reason to believe that it has
violated or, by conducting its business as proposed, would violate any of the
patents, trademarks, service marks, trade names, or other proprietary rights of
any person or entity.

          (m) The Company has not retained any finder, broker, agent, financial
advisor or other intermediary in connection with the transactions contemplated
by this Agreement.



4.   INDEMNIFICATION

          (a) Investor hereby agrees to indemnify the Company and its
affiliates, directors, officers, controlling persons, employees, counsel,
accountants and representatives from and against any and all losses, damages,
claims, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and expenses and any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threaten or any claim whatsoever) arising out of or
based upon any breach of any representation, warranty, covenant or agreement
made by Investor herein or in any other document furnished by Investor to any of
the foregoing in connection with the transactions contemplated hereby.

          (b) The Company hereby agrees to indemnify Investor and its
affiliates, directors, officers, controlling persons, employees, counsel,
accountants and representatives from and against any and all losses, damages,
claims, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and expenses and any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threaten or any claim whatsoever) arising out of or
based upon any breach of any representation, warranty, covenant or agreement
made by the Company herein or any other document furnished by the Company to any
of the foregoing in connection with the transactions contemplated hereby.



5.   STOCKHOLDERS AGREEMENT

     Upon receipt of any Shares, Investor acknowledges and agrees that he, she
or it shall immediately be deemed a party to that certain Stockholders
Agreement, dated as of October 15, 2003, by and among the Company and the other
parties thereto, as such agreement may be hereafter amended (the “Stockholders
Agreement”). Investor will, promptly upon request by the Company, execute and
deliver a Joinder Agreement in the form attached hereto as Annex A acknowledging
that such Investor is a party to the Stockholders Agreement with the rights and
obligations appurtenant thereto, and such other documents and instruments as are
reasonably requested by the Company and its counsel to ensure compliance with
applicable law and regulation and to otherwise effect the purposes of the
Stockholders Agreement.

- 9 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



6.   INVESTMENT SUITABILITY (INDIVIDUALS)

     Attention: This Section 6 should be completed only by individuals.

     Investor represents and warrants that he or she meets the suitability
standard(s) checked below with respect to his or her qualification as an
“accredited investor”. PLEASE CHECK BELOW WHICH SUITABILITY STANDARD(S) ARE MET.

     
___(a)
  Investor’s net worth or joint net worth with Investor’s spouse at the time of
his or her purchase exceeds $1,000,000.
 
   
___(b)
  Investor has had income in excess of $200,000 in each of the two most recent
years or joint income with Investor’s spouse in excess of $300,000 in each of
those years and who has a reasonable expectation of reaching the same level of
income in the current year.
 
   
___(c)
  Investor is a director or executive officer of the Company.



7.   INVESTMENT SUITABILITY (ENTITIES)

     Attention: This Section 7 should only be completed by entities.

Investor represents and warrants that it meets the suitability standard(s)
checked below with respect to its qualification as an “accredited investor”.
PLEASE CHECK BELOW WHICH SUITABILITY STANDARD(S) ARE MET.

     
___(a)
  Investor is a corporation or partnership, an organization described in
Section 501(c)(3) of the U.S. Internal Revenue Code (pertaining to non-profit
organizations) or Massachusetts or similar business trust, not formed for the
specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000.
 
   
___(b)
  Investor is a trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person within the meaning of Rule 506(b)(2)(ii) promulgated under
the Securities Act.
 
   
___(c)
  Investor is an entity in which all the equity owners qualify as “accredited
investors” under Section 6 of this Agreement or the other provisions of this
Section 7.
 
   
___(d)
  Investor is: (i) a bank as defined in Section 3(a)(2) of the Securities Act,
or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) the Security Act, whether acting in its individual or
fiduciary capacity; (ii) a broker or dealer registered pursuant to Section 15 of
the Security and Exchange Act of 1934, as amended; (iii) an insurance company as
defined in Section 2(13) of the Securities Act; (iv) an investment company
registered under the Investment Company Act of 1940 or any business development
company as defined in

- 10 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



     
 
  Section 2(a)(48) of the Securities Act; (v) a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301
(c) or (d) of the Small Business Investment Act of 1958; (vi) a plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions for the benefits of its
employees, if such plan has total assets in excess of $5,000,000; or (vii) an
employee benefit plan within the meaning of Title 1 of the Employee Retirement
Income Security Act of 1974, as amended, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self directed plan, with investment decisions made solely by
persons that are accredited investors.
 
   
___(e)
  Investor is a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940.



8.   MISCELLANEOUS

     8.1 Notices. Any notice, demand or other communication given hereunder
shall be deemed sufficient if in writing and (a) sent by registered or certified
mail, postage pre-paid, return receipt requested, addressed to the Company, at
its address set forth above or such other address as Investor shall have
received written notice by the Company and to Investor at his, her or its
address indicated on the signature page of this Agreement or such other address
as the Company shall have received written notice by Investor or (b) delivered
personally to such address. Notices, if mailed, shall be deemed given on the
earlier of actual receipt, refusal to accept delivery or three (3) business days
after mailing, except notices of change of address, which shall be deemed to
have been given when received, and if delivered by hand, shall be deemed to have
been given upon delivery.

     8.2 Governing Law. Notwithstanding the place where this Agreement may be
executed by the parties hereto, the parties expressly agree that all of the
terms and provisions hereof shall be construed in accordance with and governed
by the laws of the State of Delaware, without regard to its conflict of law,
rules and principles.

     8.3 Counterparts. This Agreement may be executed in counterparts. Upon
execution and delivery of this Agreement by Investor, this Agreement shall
become a binding obligation of Investor with respect to the purchase of the
Shares as herein provided and shall become binding on Investor and the Company
in all respects upon execution and delivery by the Company.

     8.4 Severability. The holding of any provision of this Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.

     8.5 Waiver. It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

- 11 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



     8.6 Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and to take such other and further
actions as may be necessary or appropriate to carry out the purpose and intent
of this Agreement.

     8.7 Modification. Neither this Agreement nor any provisions hereof shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

     8.8 Third Party Beneficiary. Except as specifically set forth or referred
to herein, nothing herein expressed or implied is intended or shall be construed
to confer upon or given to any person, partnership, corporation, trust or other
entity other than the parties hereto and their affiliates, successors or
permitted assigns, any rights or remedies under or by reason of this Agreement.

     8.9 Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns. If
Investor is more than one person, the obligation of Investor shall be joint and
several and the agreements, representations, warranties and acknowledgements
herein contained shall be deemed to be made by and be binding upon each such
person and his or her heirs, executors, administrators, successors and legal
representatives

     8.10 Entire Agreement. This instrument contains the entire agreement, and
supersedes any prior communications, understanding or agreements, of the parties
with respect to the subject matter hereof.

     8.11 Assignability. This Agreement is not transferable or assignable by
Investor.

     8.12 Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by either the Company or the
Investor and the closing of the transactions contemplated hereby, and shall in
no way be affected by any investigation made by or on behalf of Investor or the
Company. All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Investor or the Company
pursuant hereto or in connection with the transactions contemplated hereby shall
be deemed to be representations and warranties by the Investor or the Company as
applicable hereunder as of the date of such certificate or instrument.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

- 12 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



SIGNATURE PAGE – INDIVIDUALS ONLY
(ORGANIZATIONS MUST USE PAGE 14)

             

--------------------------------------------------------------------------------

           
Name(s) of Investor(s) (Please Print)
           
 
           

--------------------------------------------------------------------------------

           
Signature of Investor
           
 
           

--------------------------------------------------------------------------------

           
Signature of Joint Investor (if any)
           
 
           
Number Of Shares subscribed for:
                 
Aggregate Purchase Price:
  $              
Date:
                 

Home Address(es) (Include Street, City, State and Zip Code):

     

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   

         
Home Telephone Number(s)(Include Are Code):
             
Business Telephone Number(s) (Include Are Code);
             
Facsimile Number(s) (Include Are Code):
             
Social Security Number(s):
             

Send Correspondence to (Check
one):                              Home(s)                    Other
Address(es)                    

     

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   

If the shares are to be held in an individual or other retirement account of
Investor, please provide the following information:

         
Account Name:
             
Name of Trustee:
             
Trustee’s Address:
             

Name of Authorized Representative of Trustee Who May Be Contacted:

           
Trustee’s Telephone Number (Include Area Code):
             

NOTE: All Subscribers must complete Section 6 or 7, as appropriate

     

             
ACCEPTED:
  PREMIER BPO, INC.    

  By:                  

  Name:                  

  Title:                  

  Date:                  

- 13 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



SIGNATURE PAGE – ORGANIZATIONS ONLY
(INDIVIDUALS MUST USE PAGE 13)

En Pointe Technologies, Inc.

     

--------------------------------------------------------------------------------

   
Name(s) of Investor(s) (Please Print)
   
 
   
/s/ Javed Latif          (CFO)
   

--------------------------------------------------------------------------------

   
Signature of Authorized Representative of Investor
   

     
Number Of Shares subscribed for:
  1,666  
Aggregate Purchase Price:
  $249,900  
Date:
  March 18, 2005

Type of Organization (e.g. Corporation, Trust, Limited Liability Company,
General Partnership, Other):

                              Corporation      

     
Date of Formation:
  January 1993
Country and State of Formation:
  Delaware
Federal Tax ID Number:
  75-2467002
Type of Business:
  IT products and services



Address of Principle Office (Include Street, City, State and Zip Code):

     
100 North Sepulveda Boulevard, 19th Floor
   

--------------------------------------------------------------------------------

   
El Segundo, California 90245
   

--------------------------------------------------------------------------------

   

     
Business Telephone Number(s) (Include Area Code);
  (310) 725-5200
Facsimile Number(s) (Include Area Code):
  (310) 725-1192

List any Other Person(s) Who Should Receive Copies of Correspondence Sent to the
Organization (if any):

         
Name:
  Marc G. Alcser, Esq.          
Address:
  c/o Stradling Yocca Carlson & Rauth    

  660 Newport Center Drive, Suite 1600    

  Newport Beach, California 92660    

NOTE: All Subscribers must complete Section 6 or 7, as appropriate

     

              ACCEPTED:   PREMIER BPO, INC.

  By:   /s/ Mark Briggs              

  Name:   Mark Briggs    

  Title:   Chairman & CEO    

  Date:   March 18, 2005    

- 14 -

CONFIDENTIAL

March 2005



--------------------------------------------------------------------------------



 



ANNEX A

JOINDER AGREEMENT

March 18, 2005

     Reference is made to that certain Stockholders Agreement dated as of
October 15, 2003, a copy of which is attached hereto (as amended and in effect
from time to time, the “Stockholders Agreement”), among En Pointe Global
Services, Inc., a Delaware corporation (the “Corporation”) and the
securityholders thereof.

     The undersigned, in order to become the owner or holder of the shares of
common stock, $.01 par value per share (the “Common Stock”) of the Corporation,
by virtue of the issuance and/or the transfer by the Corporation of the shares
of Common Stock to the undersigned, hereby agrees that by the execution hereof,
the undersigned is a party to the Stockholders Agreement subject to all of the
rights, restrictions, conditions and obligations applicable to the Stockholders
(as such term is defined in the Stockholders Agreement) as set forth in the
Stockholders Agreement. This Joinder Agreement shall take effect and shall
become a part of the Stockholders Agreement as of the date first written above
(or, if earlier, the effective date of the relevant issuance or transfer of the
shares of Common Stock to the undersigned).

         

  By:    

      /s/ Javed Latif

       

- 15 -

CONFIDENTIAL

March 2005